                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

SERGIO RAMIREZ,

                       Petitioner,                   Case No. 1:19-cv-1087

v.                                                   Honorable Paul L. Maloney

DONALD EMERSON,

                       Respondent.
____________________________/

                                          JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

because the Court lacks jurisdiction to grant relief under § 2241.



Dated:   February 3, 2020                            /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
